Citation Nr: 0830512	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  03-36 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for claimed jungle rot 
of the feet.  

2.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected post-traumatic stress disorder (PTSD).  

3.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected residuals of a shell fragment wound to 
the left thigh (Muscle Groups XIV and XV).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from July 1967 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision issued in 
October 2001 that inter alia denied service connection for 
jungle rot of the feet, denied an evaluation in excess of 20 
percent for the service-connected shell fragment wound of the 
left thigh, and denied an evaluation in excess of 30 percent 
for the service-connected PTSD.  

During the course of the appeal the RO issued a rating 
decision in October 2003 that increased the evaluation for 
PTSD from 30 percent to 50 percent. Inasmuch as a rating 
higher than 50 percent for PTSD is available, and as a 
claimant is presumed to be seeking the maximum available 
benefit for a given disability, the claim for higher rating 
for PTSD as reflected on the title page remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In July 2006 the Board granted service connection for claimed 
left and right hip disorders as secondary to the service-
connected shell fragment wound of the left thigh.  The same 
action remanded the three claims identified on the title page 
to the RO for further development, as well as a related claim 
for service connection for a right shoulder disorder.  

In an October 2007 rating action the RO granted service 
connection for a right shoulder disorder.  The three issues 
on the title page are accordingly the only remaining issues 
before the Board.  

In July 2008, the veteran submitted additional evidence in 
the form of VA medical treatment records dating from June 
2007 to November 2007 directly to the Board, with a waiver of 
original RO jurisdiction.  The Board has accepted this 
additional evidence for inclusion into the record on appeal.  
See 38 C.F.R. § 20.800.

The Board's decision on the issues of service connection for 
claimed jungle rot of the feet and evaluation of the service-
connected PTSD is set forth below.

The issue of an increased evaluation for the service-
connected residuals of a shell fragment wound to the left 
thigh is addressed in the REMAND portion of this document and 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action is required on his part.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The veteran does not have a current skin disorder of the 
feet on examination; competent medical opinion states that 
the veteran's previously-treated dermatitis of the feet was 
not related to his military service.  

3.  The service-connected PTSD is shown to be productive of a 
disability picture most closely approximating occupational 
and social impairment with reduced reliability and 
productivity in most areas, especially impaired impulse 
control, difficulty adapting to stressful circumstances, and 
inability to establish and maintain effective relationships; 
the service-connected PTSD is not shown to be productive of 
total occupational and social impairment.  




CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
"jungle rot" of the feet due disease or injury that 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

2.  The criteria for the assignment of an evaluation in of 70 
percent, but not more, for the service-connected PTSD are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130 
including Diagnostic Code 9411 (2007).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In March 2001 the RO sent the veteran a letter advising him 
that to establish entitlement to service connection for a 
disability the evidence must show a current disability, an 
injury or disease in service, and a relationship between the 
claimed disability and military service. The veteran had an 
opportunity to respond prior to issuance of the rating 
decision in October 2001.  

In July 2004 the RO sent the veteran a letter informing him 
that to establish entitlement to an increased rating for a 
service-connected disability the evidence must show that the 
disability had become worse.  The veteran had an opportunity 
to respond prior to issuance of the Supplemental Statement of 
the Case (SSOC) in November 2007.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for service connection and increased 
rating herein decided, and that he has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The July 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.  

It also advised the veteran of the types of evidence 
acceptable.  The letter specifically advised the veteran, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  

Proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant.  38 C.F.R. 
§ 3.159(b)(1). As explained, all three content-of-notice 
requirements have been met in this appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements in regard to the 
rating issues were provided to the veteran after the rating 
action on appeal.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim has been fully developed 
before the case was readjudicated as reflected in the 
November 2007 SSOC.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran has been afforded ample opportunity to submit such 
information and/or evidence.  Neither in response to the 
letters cited hereinabove nor at any other point during the 
pendency of this appeal has the veteran or his representative 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in rating cases a 
claimant must be informed of the rating formulae for all 
possible schedular ratings.  This was accomplished in the SOC 
and SSOC, which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in an AMC letter in August 2006.  There is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess.  

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) the Court stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative.  (1) Do the notice letters 
inform the claimant that to substantiate the claim he or she 
must provide, or ask VA to obtain, medical or lay evidence 
showing a worsening or increase in severity and the effect 
that worsening has had in his or her employment and daily 
life?  (2)  Is the claimant rated under a diagnostic code 
(DC) that contains the criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
had on the claimant's employment and daily life (such as a 
specific measurement or test result)?  If so, do the notice 
letters provide at least general notice of that requirement?  
(3) Do the notice letters advise the claimant that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
a range in severity from 0 percent to 100 percent (depending 
on the disability involved), based on the nature of the 
symptoms for which disability compensation is being sought, 
their severity and duration, and their impact on employment 
and daily life?  (4) Do the notice letters provide examples 
of the types of medical and lay evidence the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased rating - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  

In this case, the RO's correspondence to VA has not satisfied 
the criteria of Vazquez-Flores.  However, the rating criteria 
for mental disorders specifically consider all aspects of the 
disorder, to include social and personal impact of the 
disability as well as occupational impact, and the file 
includes voluminous treatment records documenting the 
veteran's assertions in that regard.  The Board accordingly 
finds that the veteran has demonstrated actual knowledge of 
the evidence required to satisfy Vazquez-Flores.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's service treatment record (STR) and post-service 
VA and non-VA medical records have been associated with the 
claims file.  The veteran has not identified, and the file 
does not otherwise indicate, that there are any other medical 
providers having records that should be obtained before the 
claims are adjudicated.  

The veteran has been afforded appropriate VA medical 
examinations in support of his claim, most recently in 
December 2006.  The veteran has not asserted, and the file 
does not show, that his service-connected symptoms have 
become more severe since then.  

The veteran has been advised of his right to have a hearing 
before the RO and/or before the Board, but he has not 
requested such a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-
27 (1993).  

In this case, the veteran contends that his "jungle rot" of 
the feet began in service and has been chronic and continuous 
since discharge.  

The veteran's STR show foot blisters during recruit training 
in September 1967 and a rash in the groin area (diagnosed as 
tinea capitis) in Vietnam, December 1968; there is no 
notation of any other foot or skin disorder.  

A self-reported Report of Medical History in May 1969 cited 
no history of foot trouble but asserted a history of skin 
disease (not further specified); the examination physician 
noted "mild skin infection, superficial, while in Vietnam." 

The concurrent Report of Physical Examination in May 1969 
noted the skin as "abnormal" with notation of "few 
scattered skin infections, both arms."  A subsequent Report 
of Medical Examination in March 1970 showed the feet and skin 
both as "normal."  

The veteran was discharged from service in April 1970.  He 
underwent a VA medical examination in January 1971 when his 
skin was noted as being negative for abnormalities.  

The veteran underwent a VA general medical examination in 
December 1994 in which the skin was noted as "normal."  The 
veteran had a VA Agent Orange examination in January 2001 
that is silent in regard to any current skin disorder.  

VA dermatology outpatient treatment records dated in February 
2002 note that the veteran had been seen (unspecified) years 
before for pedal erythrasma by history, subsequently improved 
but still with periodic outbreaks of itching, scaling and 
maceration.  The treatment note also cited zoster of the left 
abdomen and eczematous erythematous patches and macules on 
the back and upper arms.  

VA dermatology outpatient treatment records dated in 
September 2002 and June 2003 show continuing treatment for 
skin disorders on various parts of the body including the 
left and right legs, chest, right arm/shoulder and scalp.  
The rashes were variously characterized as post-herpetic 
neuralgia, eczematous dermatitis, erythrasma, and vascular 
lesions.  

A VA dermatology clinic note dated in December 2004 shows 
complaint of pruritic rash on the groin and toes, reportedly 
intermittent since the 1960s.  Examination showed toe web 
maceration bilaterally of the fourth and fifth digits; the 
clinical impression was that of erythrasma.  

A VA dermatology clinic note dated in October 2006 states 
that the veteran's main problem currently was itching of the 
feet unless he washed them constantly; the clinical 
impression was pitted keratolysis.  By November 2006, the 
left foot had cleared and the right foot was almost 
completely resolved; the veteran was advised to dry his feet 
well after showering.  

The veteran had a VA examination of the skin in December 2006 
in which he reported onset of itchy and malodorous feet 
during service in Vietnam, becoming chronic and constant 
thereafter.  Inspection of the feet showed no abnormalities 
of the skin.  The examiner's diagnosis was that of 
dermatitis, not otherwise specified (NOS), treated and no 
current evidence.  

The examiner noted that STR show the veteran was treated in 
service once for a plantar blister but do not indicate 
treatment for onychomycosis/tinea pedis/jungle rot.  By 
history, the veteran had been seen by VA dermatology over the 
past several years and was treated for tinea pedis at some 
point in time, but examination did not show evidence of tinea 
pedis, onychomycosis or "jungle rot" either by current 
symptoms or by scarring.  The examiner accordingly opined 
that the veteran's treated dermatitis of the feet was not 
related to military service.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  As the competent and uncontroverted 
medical opinion of record states that the veteran does not 
have a skin disorder of the feet, the Board finds that direct 
service connection is not warranted.  

The Board has also considered whether service connection can 
be granted for a chronic and continuous disorder.  As noted 
above, the veteran has asserted that the symptoms began 
during service and have been chronic and continuous since 
discharge.  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu, 2 Vet. App. 
at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, 6 Vet. App. 465 (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence if contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds that the veteran's account of 
continuous symptoms since discharge is not credible because 
it is inconsistent with the medical evidence of record.  
Specifically, the veteran's discharge physical examination 
noted the skin and feet as normal, and medical examinations 
in January 1971, December 1994 and January 2001 showed no 
current skin disorder of the feet.  

Based on the medical and lay evidence of record the Board 
finds that the criteria for service connection for "jungle 
rot" of the feet are not met.  Accordingly, the claim for 
service connection must be denied.  

In adjudicating this claim the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


B.  Evaluation of Service-Connected PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board notes at this point that the U.S. Court of Appeals 
for Veterans Claims (Court) recently held that in claims for 
increased rating VA must consider that a claimant may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered all evidence of severity since the 
claim for increased rating was received in March 2001.  The 
Board's adjudication of this claim accordingly satisfies the 
requirements of Hart.  

The rating for the service-connected PTSD has been assigned 
under the provisions of Diagnostic Code (DC) 9411.  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory 
(retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

The veteran underwent a VA-contracted psychiatric examination 
in April 2001during which he reported nightmares two to three 
times per week, sleep impairment (sleep limited to two or 
three hours per night), flashbacks precipitated by noises or 
smells, and exaggerated startle response to noise.  He 
reported feelings of depression and volatile temper; he also 
reported social isolation (few friends) and hypervigilance.  
He also reported panic attacks/anxiety spells occurring once 
per month and lasting for a few minutes.  

During interview the veteran was pleasant and cooperative and 
his affect was appropriate. However, his mood was depressed 
and anxious, and he became tearful numerous times when 
discussing Vietnam.  The veteran admitted to suicidal 
thoughts but denied intent, and denied homicidal thoughts.  

The veteran's thinking was coherent and tight in 
associations, with some paranoid thoughts.  Speech was rather 
fast in rate and flow, at times almost pressured, but with no 
illogical, irrelevant or obscure speech patterns.  Memory for 
remote and recent events was good.  Judgment and insight were 
both fair.  The examiner characterized the veteran as a very 
depressed person who was putting on a good front but had many 
underlying conflicts.  

The examiner diagnosed chronic and severe PTSD and alcohol 
abuse in partial remission.  The examiner assigned a Global 
Assessment of Functioning (GAF) of 48.  The examiner 
summarized the veteran as having serious symptoms with some 
violent thoughts in the past, severe depression, sleep apnea, 
and poor impulse control with serious impairment in social 
and occupational functioning.  The veteran had very few 
friends and was currently unemployed.  

The file contains an October 2003 letter from Dr. MV, a 
private psychiatrist who previously treated the veteran for 
PTSD at the VA medical center.  Dr. MV stated that the 
veteran's current PTSD symptoms included flashbacks, 
nightmares, avoidance, self-medication with alcohol, extreme 
mood swings, anxiety, depression, tearfulness, and rage 
attacks.  

On mental status examination the veteran was in moderate 
distress and tearful at various points.  His affect was 
constricted, although he was cogent and his speech was normal 
in rate and rhythm.  The veteran's insight and judgment 
appeared to be fair-to-good. Dr. MV did not assign a GAF, but 
stated that the veteran was completely and totally disabled 
by his PTSD.  

A November 2003 VA psychiatric outpatient treatment note 
states that the veteran was having increasing difficulty with 
his PTSD symptoms, particularly a marked increase in 
nightmares (up to two per night), hypervigilance, sleep 
disturbance, irritability, numbed emotions and anger.  He 
also reported increased incidents of intrusive thoughts and 
flashbacks.  

During the interview, the veteran's mood was guarded and his 
affect was appropriate; his thought process was logical and 
linear and he was fully oriented.  There was no indication of 
suicidal or homicidal ideation and no indication of auditory 
or visual hallucinations.  

The veteran submitted a letter to VA in August 2004 asserting 
an increase in symptoms such as night sweats, guilt, and 
flashbacks; he also reported a nightmare-cum-flashback during 
which he unwittingly tried to strangle his girlfriend.  He 
also reported increased isolation, mood swings and rage 
attacks.  
 
A VA psychiatry note in September 2004 states that the 
veteran had experienced in increase in irritability and had 
recently been in fights requiring police intervention.  Sleep 
was still poor, although medication alleviated nightmares 
somewhat.  During interview the veteran was guarded and 
hyperalert with anger just below the surface.  Mood was not 
good.  The veteran described passive suicidal thought but no 
active plans, and described homicidal anger but not targeted.  
The veteran was fully oriented.  

The RO attempted to afford the veteran a psychiatric 
examination though contractor QTC in October 2004, but the 
veteran was uncooperative with the examination and no 
assessment of the veteran's current condition could be made.  

The file includes extensive counseling notes from the 
veteran's PTSD therapy group.  These notes characteristically 
make the blanket observation that the veteran did not voice 
any homicidal or suicidal ideation and that his affect, 
speech and mood were "within normal limits for someone 
suffering from a mental illness."  

The veteran had inpatient VA psychiatric treatment in July-
August 2006 following an episode of homicidal ideation and 
flashbacks at his PTSD group.  On admission the veteran was 
alert and oriented and well groomed; his speech was normal, 
his language was fluent, there were no auditory or visual 
hallucinations, thought process was linear, thought content 
was non-delusional and insight was fair.  

However, his mood was "raging" and his affect was agitated, 
and his judgment was poor.  During inpatient treatment the 
veteran had additional anger outbursts but gradually 
improved.  His GAF on admission was 40, and his GAF on 
discharge was 60.  
 
The file contains a document entitled Physician's 
Questionnaire for PTSD generated by the veteran's service 
representative and executed by the veteran's attending VA 
psychiatrist, Dr. JLW, in September 2006.  Dr. JLW indicated 
by checkmark that the veteran met the schedular criteria for 
the 70 percent rating as defined above, with prevalent 
symptoms of impaired impulse control, anger outbursts, 
inability to establish and maintain effective relationships, 
depression and anxiety.  

Dr. JLW indicated by checkmark that the veteran did not meet 
the schedular criteria for the 100 percent rating as defined 
above.  Dr. JLW assigned a current GAF of 50, but stated that 
a GAF of 35 would have been appropriate during inpatient 
treatment in July 2006.   

In an October 2006 progress note Dr. JLW stated that the 
veteran had stopped taking his medications.  During interview 
the veteran made fair eye contact, was talkative, and had 
speech that was normal in tone, volume and rate.  His mood 
was depressed and his affect was constricted.  

The veteran's thought process was linear.  The veteran denied 
homicidal or suicidal ideation and was not delusional.  
Insight and judgment were fair, and the veteran was alert and 
oriented.  Dr. JLW assigned a current GAF of 55.  

A November 2006 progress note by Dr. JLW shows that the 
veteran's behavior had stabilized, but he stopped taking one 
of his medications and felt more depressed.  Dr. JW continued 
the GAF of 55.  

In December 2006, Dr. JW noted that the veteran had become 
more irritable.  During interview the veteran made fair eye 
contact, was cooperative, and had speech that was normal in 
tone, volume and rate.  His mood was irritable and his affect 
was constricted.  

The veteran's thought process was linear.  The veteran denied 
homicidal or suicidal ideation and was not delusional.  
Insight and judgment were fair, and the veteran was alert and 
oriented.  Dr. JW assigned a current GAF of 50.  

The veteran had a VA psychiatric examination in December 2006 
in which he complained of current nightmares, flashbacks, and 
sweats three to four times per week.  He reported that his 
sleep was very sporadic and that he was experiencing 
increasing road rage and anger, with outbursts of rage all 
the time.  

The veteran stated that he could not build any relationships 
due to his anger and irritability.  He described his mood as 
"depressed, suppressed and repressed."  The veteran denied 
any homicidal or suicidal ideation and denied auditory or 
visual hallucinations.  There were no complaints of paranoia, 
memory problems or panic  attacks.  

During the interview, the veteran was initially cooperative 
but he became increasingly restless, began sweating, looked 
anxious and wanted to leave.  Eye contact was fair and 
intermittent.  Speech was clear with regular rate and rhythm 
but was frequently interspersed with profanities.  His 
thought process was well-organized and goal-oriented; thought 
content did not reveal any overt psychosis or 
suicidal/homicidal ideation.  

The veteran's mood was irritable and his affect was congruent 
with mood.  Insight, judgment, and memory (short-term and 
long-term) were fair.  Cognition was grossly intact and the 
veteran was oriented to person, place and time.  

The examiner diagnosed chronic PTSD and assigned a GAF of 55.  
The examiner stated that the continuing PTSD symptoms had 
severely impaired the veteran's social and occupational 
functioning.  Although the veteran had been in PTSD treatment 
for a considerable length of time he had failed to have any 
periods of remission.    

In a separate VA mental health examination in December 2006 
(Trauma Recovery Program intake examination) the veteran 
provided a history of being very irritable, easily startled 
and self-isolative.  The veteran described the full range of 
PTSD symptoms including nightmares, flashbacks, 
hypervigilance, hyperarousal, etc.  The veteran was noted to 
be verbose and a very poor historian.  

During the interview, the veteran's attention and 
concentration were sufficient, his memory was intact, and he 
was oriented times four.  The veteran was cooperative and 
open.  The veteran's speech was clear, but too wordy, and his 
mood was dysphoric and anxious/irritable.  The veteran's 
affect was alternatively cheerful and pensive; his thought 
process was tangential but could be redirected with firmness 
and persistence.  Thought content was irrelevant but could be 
redirected; judgment and insight were fair.  The examiner 
assigned a current GAF of 60.  

A January 2007 VA master interdisciplinary treatment plan 
notes that the veteran's presenting problem was irritability, 
with a pattern of interpersonal conflict, especially in 
intimate relationships, and verbally and/or physically 
violent threats or behavior.  

In a February 2007 VA progress note Dr. JLW noted the veteran 
was soon to begin the Trauma Recovery Program (TRP).  During 
interview the veteran was cooperative and made fair eye 
contact, and his speech was normal in tone, volume and rate.  
His mood was hopeful but his affect was constricted.  His 
thought process was linear without delusions or 
suicidal/homicidal ideation.  Insight and judgment were fair, 
and the veteran was alert and oriented times three.  Dr. JLW 
assigned a current GAF of 55.  

A May 2007 TRP progress note, by a VA psychiatrist, states 
that the veteran was beginning to improve in controlling his 
anger.  During interview the veteran was cooperative and his 
speech was fluent and normal.  There was no agitation or 
psychomotor retardation.  Thought processes were organized 
and goal-oriented; there were no suicidal or homicidal 
ideations, no hallucinations, no flashbacks or nightmares, 
and no disassociated symptoms.  Insight, judgment and 
reliability were all good.  The psychiatrist assigned a 
current GAF of 65.  

In July 2007, Dr. JLW noted that the veteran reported some 
improvement from exposure therapy in TREG but also noted 
increased apathy.  The veteran stated he had stopped taking 
his medications.  The veteran was cooperative during 
interview and made fair eye contact.  His speech was normal.  
His mood was apathetic and his affect was constricted.  
Thought process was linear; thought content had no delusions 
or suicidal/homicidal ideation.  Insight and judgment were 
fair, and the veteran was alert and oriented times three.  
Dr. JLW assigned a current GAF of 55.  

A July 2007 letter by Dr. EMV, a VA staff psychologist, 
states that the veteran had been fully compliant with the 16-
week TRP program, but continued to suffer from severe 
symptoms including difficulty with concentration, anger, 
irritability, intrusive thoughts and nightmares, loss of 
interest, and emotional numbing.  These symptoms continued to 
interfere with the veteran's ability to establish and 
maintain relationships; he continued to struggle with 
depression, anger and chronic pain, all of which were 
exacerbated by the PTSD symptoms.  The veteran continued 
treatment through TRP, but his PTSD symptoms continued to 
impair his ability to function both socially and 
occupationally.  The veteran's prognosis for full recovery 
was poor.  

A December 2007 letter from VA nurse JS, leader of the 
veteran's PTSD group, states that the veteran's depression 
impacted his motivation to seek medical care for his various 
physical complaints and his ability to follow a specific 
treatment plan.  

During PTSD group therapy, the veteran presented as a person 
going though tremendous physical and emotional pain; the 
veteran desperately sought relationships but his ability to 
manage them effectively was truly impaired.   The veteran 
continued regular VA psychiatric treatment but despite such 
treatment he continued to experience moderate-to-severe 
symptoms of PTSD.  
 
A letter from the veteran's girlfriend CA, undated but 
received by VA in December 2007, states that the veteran had 
changed drastically over the 10 years of their acquaintance.  
Specifically, the veteran's mood swings (from completely calm 
to extremely agitated) had become unbearable.  The veteran 
had terrible nightmares and would awaken screaming and 
crying.  CA had to part company with the veteran due to his 
many social and physical problems, and she stated that she 
felt the veteran would never have a permanent relationship.  

A December 2007 letter from the veteran's VA psychiatrist, 
Dr. JW, states that the veteran's current symptoms consisted 
of depression, anxiety, suicide ideation, anger, 
irritability, violence, difficulty being around people, loss 
of interest in activities, difficulty maintaining grooming, 
and difficulty trusting people.  Dr. JW assigned a current 
GAF of 45.  

In reviewing the medical and lay evidence above, the Board 
finds that the veteran's disability more closely approximates 
the criteria for the 70 percent evaluation.  

The Board particularly notes that the veteran's attending VA 
psychiatrist, Dr. JLW, specifically endorsed that the veteran 
fulfilled the schedular criteria for the 70 percent rating, 
although not the 100 percent rating.  The findings of a 
physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).  

Further, the medical evidence of record, including both 
examination reports and outpatient treatment records, 
endorses many of the symptoms characteristic of the 70 
percent level of impairment (impaired impulse control such as 
unprovoked irritability with periods of violence, difficulty 
in adapting to stressful circumstances including work or work 
like setting, and inability to establish and maintain 
effective relationships); statements by medical professionals 
assert that the veteran has these symptoms to an extreme 
degree.  

The Board has also considered the veteran's assigned GAF 
scores during the period.   The GAF records the clinician's 
judgment of the individual's overall level of functioning, 
with 100 representing a high level of functioning and no 
psychiatric symptoms.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, Washington, D.C., American Psychiatric 
Association, 1995.  While the GAF is not the sole basis for 
assigning a disability rating, it provides a clinical 
indicator of the patient's functional ability.  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).   

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

GAF scores between 41 and 50 indicate serious symptoms or any 
serious impairment in social, occupational or school 
functioning. GAF scores between 51 and 60 indicate moderate 
symptoms or moderate difficulty functioning.  Quick 
Reference, supra, pg. 46-47.  

The veteran's GAF scores during the period in question ranged 
from a high of 65 (May 2007) to a low of 40 (July 2006), but 
were generally in the range between 50 and 55.   The most 
recent GA of record, in December 2007, was 45, indicating 
some impairment in reality testing or communications and 
major impairment in several areas such as work or school, 
family relations, judgment, thinking or mood.   

Accordingly his GAF scores reflect a serious degree of 
difficulty functioning in most area, which is consistent with 
the symptoms noted by the various examiners and consistent 
with the 70 percent rating.  

The Board has considered whether the next higher (100 
percent) evaluation is appropriate.  The September 2006 
letter from Dr. JLW specifically stated that the veteran did 
not meet the schedular criteria for the 100 percent rating, 
and there is no medical or lay evidence after September 2006 
tending to show that the veteran's disability picture more 
closely approximates the criteria for the 100 percent rating 
than the 70 percent rating assigned herein by the Board.  

Accordingly the Board finds that an evaluation of 70 percent, 
but not more, is appropriate for the service-connected PTSD.  



ORDER

Service connection for claimed jungle rot of the feet is 
denied.  

An evaluation of 70 percent for the service-connected PTSD is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  




REMAND

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Id.  Because the RO 
did not comply with the directives of the Board's prior 
remand in this appeal, another remand is required.  
 
The Board's remand in July 2006 directed the RO to perform 
specific development actions related to the claims for 
service connection for a skin disorder and evaluation of the 
service-connected PTSD and thereafter to readjudicate the 
three remaining issues on appeal, to include the claim for 
entitlement to increased evaluation for the service connected 
left thigh disorder (Muscle Group XV).  

To the extent that any of the claims remained less than fully 
granted, the RO was instructed to issue the veteran and his 
representative an SSOC and provide them with an opportunity 
to respond.  

The RO performed the required development and issued an SSOC 
addressing the other two issues on appeal in November 2007.  
However, there is no indication that the RO has yet 
readjudicated the issue of evaluation for the service 
connected left thigh disorder (Muscle Group XV) or issued an 
SSOC on that issue.  

The claim is accordingly remanded once again to enable the RO 
to comply with the terms of the Board's remand in July 2006.  

The Board specifically observes that after the RO's last 
adjudication of this issue, as reflected in the SOC of 
October 2003, the veteran underwent a VA-contracted 
examination in September 2004.  The examiner in September 
2004 observed that the shell fragment wound encompassed two 
muscle groups (XIV and XV) rather than a single muscle group 
(XV) as currently service-connected, and otherwise documented 
the extent of the muscle injury.  The RO has not yet 
evaluated the disability in light of the September 2004 
examination.  

Finally, the Board observes that the September 2004 
examination is by now nearly four years old.  When the 
available evidence is too old for an evaluation of the 
claimant's current condition, VA's duty to assist includes 
providing him with a new examination.  Olson v. Principi, 3 
Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 
281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board accordingly finds that the veteran must be 
afforded a new VA examination of Muscle Groups XIV and XV at 
this point.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  
Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Specifically, the RO should advise the veteran of the 
elements required to establish entitlement to increased 
ratings per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), Hart v. Mansfield, 21 Vet. App.505 (2007), and 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  

Accordingly, this remaining matter is hereby REMANDED to the 
RO for the following actions:

1.  The RO should sent to the veteran a 
letter advising him of the elements 
required by Dingess/Hartmann, Hart, and 
Vazquez-Flores as cited above regarding 
claims for increased rating.  The letter 
should advise the veteran of the 
respective duties of VA and the claimant 
in procuring evidence.  

2.  Whether or not the veteran responds 
to the letter above, the RO should 
schedule the veteran for VA examination 
of the muscles (Groups XIV and XV).  The 
entire claims file must be made available 
to the examiner, and the examiner should 
indicate in the report that the file was 
reviewed.  

The examination report should include 
discussion of the veteran's subjective 
assertions regarding functional 
limitation caused by his service-
connected muscle injury resulting from a 
shell fragment wound to the left thigh.  
All appropriate diagnostics should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should provide a clinical 
assessment of the severity of the 
veteran's muscle disability in terms 
conforming to the rating criteria.  
Massey v. Brown, 7 Vet. App. 204 (1994).  
In this case, those criteria as per 38 
CFR § 4.73, Diagnostic Codes 5314 and 
5315.  

4.  To avoid future remand, the RO must 
ensure that the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall, 11 
Vet. App. 268.  

5.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should readjudicate the veteran's claim 
in light of all pertinent evidence and 
legal authority.  

The RO's readjudication should consider 
whether "staged rating" is appropriate 
for his disability.  Fenderson, 12 Vet. 
App. at 126; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

If any benefit sought on appeal is not 
granted, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and should afford him a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action unless otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeal  


 Department of Veterans Affairs


